TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00508-CV


                                        A. L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-FM-13-000534, HONORABLE TIM SULAK, JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on August 28,

2014. To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Nikki Edwards is hereby ordered to

file the reporter’s record in this case on or before September 15, 2014. If the record is not filed

by that date, Edwards may be required to show cause why she should not be held in contempt of

court.

               It is ordered on September 3, 2014.



Before Justices Puryear, Pemberton, and Field